Citation Nr: 1443878	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for the service-connected left eye retinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran appellant had active service in the United States Navy from October 1986 to June 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico that granted service connection for left cytomegalovirus (CMV) retinitis of the left eye and assigned a disability rating of 20 percent.  

The Veteran appealed the initial evaluation that was assigned for the left eye retinitis.  He is, in effect, asking for a higher rating effective from the date service connection was granted (April 27, 2011).  See Fenderson v. West, 12 Vet. App. 119 (1999).

While the case was in appellate status, the appellant's initial disability evaluation for his left eye disability was increased from 20 percent to 30 percent, effective from April 27, 2011.  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the assigned evaluation at issue does not represent the maximum rating available for eye disabilities, the appellant's increased rating claim has remained in appellate status.  Therefore, the issue on appeal is as listed on the title page. 

The issue of entitlement to service connection for CMV retinitis in the right eye been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As reflected in his August 2011 notice of disagreement (NOD), the appellant reported that he had developed CMV retinitis in his right eye.  The October 2012 VA examination report reflects that the VA eye examiner rendered a finding of CMV infection of OU retinae; this means both retinas had CMV infection.  However, the RO has not yet considered the issue of entitlement to service connection for the right eye secondary to service-connected disability.

With regard to the claim of entitlement to an increased rating for the left eye disability, this claim is inextricably intertwined with the appellant's pending claim for service connection for a right eye disability and the resolution of the claim regarding entitlement to service connection might have bearing upon the claim for an increased rating.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board notes that the appellant was last afforded a VA eye examination in October 2012 - nearly two years ago.  On remand, the appellant should be afforded another eye examination, to include examination of the visual fields for each eye as per 38 C.F.R. § 4.77.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (a contemporaneous examination of a veteran was needed because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

The Board also notes that the supplemental statement of the case (SSOC) issued in November 2012 does not contain any calculations regarding impairment of central visual acuity (as described in 38 C.F.R. § 4.76a) in connection with the October 2012 VA examination.  On remand, this defect must be remedied.

In addition, the appellant's representative has argued that the case needs to be referred for an extraschedular evaluation.  In the September 2014 informal hearing presentation, the representative argued that the October 2012 statement by the VA examiner that the appellant is effectively monocular for purposes of residual functional capacity supports the assignment of an extraschedular evaluation.  On remand, the issue of an extraschedular rating must be addressed.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Ensure that all notification and development action required by statue, regulation and any other applicable legal precedent has been completed.

2.  Obtain all outstanding VA and/or private treatment records relating to the Veteran's eyes and associate them with the claims file.

3.  Schedule the Veteran for an eye examination with a licensed optometrist or ophthalmologist to determine the current severity of his bilateral visual acuity and visual field defect, if any.  The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the examiner does not have access to the electronic file, any relevant treatment records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the examiner.

The VA examiner's report must address the following:

      a) When examining visual acuity, the examiner must identify and discuss the disease, injury, or other pathologic process responsible for any visual impairment found in each eye.  Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.

      b) When examining visual fields, the examiner must use either Goldmann kinetic perimeter or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldman testing capability.  The results must be recorded on a standard Goldman chart which must be included with the examination report.  The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used.  If additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldmann stimulus size and the examination report must then include tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldmann III stimulus size.

      c) Discuss whether there is any evidence of rest requirements or incapacitating episodes severe enough to require prescribed bed rest and treatment by a physician or other health care provider, or pain. 

4.  Thereafter, undertake any additional development deemed appropriate and then readjudicate the remanded claim de novo.  The raised issues of service connection for the right eye and entitlement to an extraschedular rating for the left eye under 38 C.F.R. § 3.321(b) must be considered and 38 C.F.R. § 4.76a computations of the average concentric contraction of the visual fields for each eye must be accomplished.  

5.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

